 467302 NLRB No. 76A & L UNDERGROUND1In her answering brief, counsel for the General Counsel contends that thejudge incorrectly found that the General Counsel's brief to the judge was un-
timely filed. The General Counsel correctly notes that the judge misquotes
Sec. 102.114(b) of the Board's Rules and Regulations and that Sec. 102.111(b)
rather than Sec. 102.114(b) is directly applicable. Pursuant to Sec. 102.111(b),
with certain specified exceptions not relevant here, the Board will accept as
timely filed any document that, as here, is postmarked earlier than the due
date. The General Counsel does not claim, however, nor do we find in light
of all the circumstances, that the General Counsel has been prejudiced by this
error.2The Union had previously notified the Respondent by letter that it wasaware of the Respondent's intention not to abide by the parties' collective-bar-
gaining agreement, and that the Union believed the Respondent to be bound
by the agreement for its duration.3260 NLRB 128, 135 (1982), enfd. 711 F.2d 543 (3d Cir. 1983), cert. de-nied 464 U.S. 1039 (1984).4Al Bryant, supra, 260 NLRB at 135, citing Torrington Construction Co.,235 NLRB 1540 (1978). Under this approach, when a complaint alleges that
a respondent has violated the Act by repudiating or failing to comply with a
collective-bargaining agreement, the complaint is not time-barred as long as
a charge is filed during the term of the agreement.A & L Underground and Plumbers Local UnionNo. 8 of the United Association of Journeymen
and Apprentices of the Plumbing and Pipe-
fitting Industry of the USA and Canada, AFL±
CIO. Case 17±CA±13525April 10, 1991DECISION AND ORDERBYCHAIRMANSTEPHENSAND
MEMBERSCRACRAFT, DEVANEY, ANDOVIATTOn June 29, 1988, Administrative Law Judge Mi-chael D. Stevenson issued the attached decision. The
Respondent filed exceptions and a supporting brief and
the General Counsel filed an answering brief.The National Labor Relations Board has consideredthe decision and the record in light of the exceptions
and briefs and has decided to affirm the judge's rul-
ings,1findings, and conclusions only to the extent con-sistent with this Decision and Order.The facts, as more fully set forth in the judge's deci-sion, are as follows. The Respondent is a corporation
that installs pipelines. On June 3, 1985, the Respond-
ent signed a bargaining agreement consisting of two
documents: a 1981±1984 collective-bargaining agree-
ment and an ``Interim Agreement.'' The Interim
Agreement consisted of a one-page document with two
attachments. The document stated that the attachments
``set forth the changes and additions recently nego-
tiated by'' an employer association and the Union to
the 1981±1984 collective-bargaining agreement and
that they ``comprise the new 1985±1988 master agree-
ment'' between those parties. The document further
stated that the Respondent agreed to be bound by the
terms of that agreement and that it would later, on
completion of the printing of the new agreement, exe-
cute a copy of it. The Respondent asserted to the
Union, however, that it believed that the agreement it
signed applied only to a single project. Sometime after
June 3, the Respondent determined not to ``sign an-
other project agreement'' and ceased complying with
the terms of the agreement. In mid-July 1985, it re-
ceived a copy of the new collective-bargaining agree-
ment with instructions to sign and return a copy to the
Union, but it did not do so. The judge found that the
Union first learned of the Respondent's noncompliance
with the agreement in early 1986, and took no action
to compel enforcement for most of that year.The parties stipulated that the Union had actual no-tice of the Respondent's repudiation of any contractual
agreement not later than December 4, 1986. On that
date, the Respondent notified the Union by letter that
it was repudiating any agreements with the Union.2The letter provided that the Respondent believed that
any agreements that it might have executed with the
Union had ``long since been terminated'' and that the
Respondent ``repudiate[d] any and all Section 8(f) pre-
hire agreements'' with the Union ``effective imme-
diately.'' On July 31, 1987, the Union's attorney sent
the Respondent a letter stating the Union's position
that the Respondent became bound to the collective-
bargaining agreement by virtue of executing the In-
terim Agreement and indicating the Union's intention
to file an unfair labor practice charge based on the Re-
spondent's repudiation of that agreement. On August
24, 1987, the Union filed an unfair labor practice
charge. In the complaint that issued pursuant to that
charge, the General Counsel alleged that ``the Re-
spondent has repudiated the contract'' and ``has with-
drawn recognition from the Union during the term of
the Section 8(f) contract.''The judge rejected the Respondent's defense that thecharge was filed outside the 6-month limitation period
set forth in Section 10(b) of the Act. Relying on the
continuing violation theory articulated in Al Bryant,Inc.,3the judge found that Section 10(b) did not barthe complaint allegation even though the charge was
not filed within 6 months of the Respondent's initial
unequivocal repudiation of the contract. Under that
continuing violation theory, although statutory relief
will not reach back to periods before the 10(b) cutoff
date, the fact that an initial clear repudiation of an
agreement occurred before that date will not bar an un-
fair labor practice charge predicated on a respondent's
continuing failure within the 10(b) period, on demand,
to abide by the agreement.4Thus, despite the Respond-ent's earlier clear and unequivocal repudiation of the
contract outside the 10(b) period on December 4, 1986,
the judge concluded that the Union's July 31, 1987 let-
ter to the Respondent demanding that the Respondent
comply with the Interim Agreement was sufficient to
bring the case within the 10(b) period. The judge
found, accordingly, that the Respondent violated Sec-
tion 8(a)(5) and (1) of the Act by repudiating the con-
tract and by withdrawing recognition from the Union. 468DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
5To the extent Twin Cities Electric, 296 NLRB 1014 (1989), is inconsistentwith our decision today, we also overrule it. However, we note that in that
case the Board relied on an independent ground for finding the complaint was
not time-barred, i.e., the respondent waived its right to raise a 10(b) affirma-
tive defense by not timely raising it.6Our dissenting colleague notes that the Respondent did not unequivocallywithdraw recognition from the Union and thus he would not find the com-
plaint to be time-barred on that issue. The judge specifically found that the
Union had constructive notice of the Respondent's total repudiation of the con-
tract as of July 1985. No party excepts to this finding. In finding that the
Union had constructive notice of the repudiation, the judge noted that in July
1985, the Union was specifically advised that the Respondent was operating
``nonunion.'' Thus, in this case, the alleged withdrawal of recognition was part
and parcel of the same event, i.e., the repudiation of the entire 8(f) agreement.
Accordingly, because the charge alleging an unlawful withdrawal of recogni-
tion was filed 8 months after the Union's actual notice of the Respondent's
repudiation, the entire complaint is barred by Sec. 10(b). Further, we note that
no party disputes that the Respondent withdrew recognition from the Union.
The Respondent's primary argument in its exceptions is that the charges are
barred by Sec. 10(b), not that the contract and the relationship were not repu-
diated.7Chambersburg overruled Torrington Construction Co., supra. In overrulingTorrington, and holding that a party is required, in order to avoid the time-bar, to file an unfair labor practice charge within 6 months of a respondent's
clear and allegedly unlawful refusal to execute a contract, the Board relied on
most of the same reasons that we rely on here. As noted above (fn. 4),
Torrington served as the analytical basis for Al Bryant. In view of the demiseof Torrington, we see no viable basis for our dissenting colleague's extensivereliance on Al Bryant.For the reasons set forth below, we have concludedthat the continuing violation theory as defined and ap-
plied in Al Bryant cannot properly apply to a clear andtotal contract repudiation.5We find that the policiesunderlying Section 10(b) are best effectuated by requir-
ing a party, in order to avoid the time-bar, to file an
unfair labor practice charge within 6 months of its re-
ceipt of clear and unequivocal notice of total contract
repudiation.6Section 10(b) provides that ``no complaint shallissue based upon any unfair labor practice occurring
more than six months prior to the filing of the charge
with the Board ....'' The fundamental policies un-
derlying the 10(b) limitation period are well estab-
lished. In Machinists Local 1424 (Bryan Mfg. Co.) v.NLRB, 362 U.S. 411, 419 (1960), the leading case onthis statutory provision, the Supreme Court observed
that ``these policies are to bar litigation over `past
events after records have been destroyed, witnesses
have gone elsewhere, and recollections of the events in
question have become dim and confused,' H.R. Rep.
No. 245, 80th Cong., 1st Sess., p. 40, and of course
to stabilize existing bargaining relationships.'' The
Court's decision in Bryan and the legislative history itcited require ``strict adherence'' to the 10(b) limitation.
Chambersburg County Market, 293 NLRB 654 (1989).As in Chambersburg County Market, in which weoverruled the application of the continuing violation
theory to charges based on a refusal to execute a con-
tract,7we find that this theory, when applied to thetotal repudiation of a contract, undermines the impor-
tant policy goals underlying Section 10(b). In particu-
lar, by deeming a charge alleging total contract repudi-
ation to be timely filed at any time during the term ofthe contract or 6 months thereafter, notwithstanding aclear and unequivocal repudiation more than 6
monthsÐand possibly several yearsÐearlier, we per-
mit dilatory conduct by the injured party which can re-
sult in two distinct types of harm. It does injury to the
stability of collective-bargaining relationships, and it
impairs the process for adjudicating those charges.First, rather than promoting stable bargaining rela-tionships and ``holding the parties to the terms of their
bargaining agreement'' (as our dissenting colleague
claims), the continuing violation theory leaves the sta-
tus of the entire agreement and the parties' obligations
under it an open question for an extended period. It is
hardly in the real interest of the party desiring contin-
ued enforcement of the contract to allow the repudiat-
ing party to ignore the agreement indefinitely without
being brought to book. During such an interval, it is
of little moment that the parties' contractual rights and
responsibilities are clearly defined in the contract, be-
cause, as a practical matter, they exist only on the
pages of the contract and have no effect at all on the
relationship of the parties in the real world.We also cannot totally ignore the interest of the re-pudiating party, because the potentially lengthy period
of uncertainty permitted by the rule favored by our dis-
senting colleague affects those whose repudiation is
lawful as well as those who violated the Act. A party
who has explicitly repudiated a collective-bargaining
agreement should have the right to conclude after the
6-month limitation period has passed without charges
being filed that it is free to negotiate a new agreement
or, as in the instant case, where the repudiation is ac-
companied by a withdrawal of recognition, to recog-
nize and bargain with a different majority representa-
tive or to change employment conditions. As the Board
noted in Chemung Contracting Corp., 291 NLRB 773(1988), ``The intended purpose of [Section 10(b)] is
that, in the absence of a properly served charge on file,
a party is assured that on any given day its liability
under the Act is extinguished for any activities occur-
ring more than 6 months before.'' See also KoppersCo., 163 NLRB 517 (1967). In sum, by toleratingdelay of charge filing, the rule fails to foster a climate
in which both parties to a collective-bargaining rela-
tionship are able to assess their obligations to each
other expeditiously and with reasonable certainty, and
it thereby impairs the statutory goal of stabilizing col-
lective-bargaining relationships.Second, the continuing violation theory impairs theadjudication process because it permits litigation of
distant events. The legality of a party's contract repu-
diation necessarily depends on the circumstances as
they existed at the time of its repudiationÐthe moment
at which it clearly and totally sundered the contractual
relationship. As the Supreme Court pointed out in
Bryan Mfg., supra, 362 U.S. at 419, a respondent's 469A & L UNDERGROUND8For example, the Respondent contended in this case that the InterimAgreement applied only to a single project. The Respondent's ability to
present this defense is significantly diminished with the passage of time. In
fact, the judge in this case was considerably troubled by having to interpret
the Union's course of conduct from early 1986, when the Union first learned
of the Respondent's noncompliance, until August 4, 1987, when it finally filed
a charge, because that conduct was seemingly consistent with the Respond-
ent's argument that the Interim Agreement was indeed limited to a single
project. See ALJD sec. III,B,(b) pars. 4±6.9Contrary to our dissenting colleague's allegation, we do not view the Re-spondent's letter of December 4, 1986, as merely a statement of intent to com-
mit an unfair labor practice in the future. The very act of repudiation con-
stituted an unfair labor practice without regard to the Respondent's subsequent
conduct in conformity with it. See Capitol Roof & Supply Co., 217 NLRB1004, 1006 (1975) (letter announcing rescission of collective-bargaining agree-
ment found as an independent unfair labor practice). In Howard Electrical &Mechanical, 293 NLRB 472 (1989), cited by our colleague, there was no con-tract in effect, and the statement in question was a declaration of intent to im-
plement proposals at some later unspecified date. The act that was found to
be unlawful was implementing the proposals in the absence of mutual assent.
The Board found that the 10(b) period accordingly began on the date of imple-
mentation. Thus, as here, the act that was controlling was the act that con-
stituted the alleged unfair labor practice.10Although our dissenting colleague argues that parties will indeed be en-couraged to expressly repudiate agreements, he paradoxically cautions that ex-tensive litigation will result since ``it is doubtful that the Board will find manyContinuedability to prepare a defense is increasingly prejudicedas those circumstances become more distant in time
and pertinent evidence grows increasingly stale. Ac-
cord: Chambersburg County Market, supra. The abilityof a decisionmaker to render an accurate decision, as
well, is made correspondingly more difficult.8Thus,the interest of ensuring fairness and just results in our
adjudications warrants our rejection of the continuing
violation approach in cases of this kind.We, of course, retain an important protection for thevictims of unlawful contract repudiations, as in the
case of those injured by any unfair labor practice. We
adhere to the Board's long-settled rule that the 10(b)
period commences only when a party has clear and un-
equivocal notice of a violation of the Act. Desks, Inc.,295 NLRB 1 (1989); Teamsters Local 43 v. NLRB,825 F.2d 608, 616 (1st Cir. 1987); ACF Industries,234 NLRB 1063 (1978), enfd. as modified 596 F.2d
1334, 1351±1352 (8th Cir. 1979). Further, as is the
case with the 10(b) defense generally, the burden of
showing that the charging party was on clear and un-
equivocal notice of the violation rests on the respond-
ent. Thus, by requiring that a party promptly file a
contract repudiation charge, we are not placing any
hardship on the party challenging the repudiation. The
only parties against whom the bar might be a hard-
shipÐthose whose delay in filing is a consequence of
conflicting signals or otherwise ambiguous conduct by
the other partyÐare not barred by our holding.Once a party has notice of a clear and unequivocalcontract repudiation, however, a dispute is clearly
drawn. Indeed, it is at the moment of that repudiation
that the unfair labor practiceÐthe refusal to bargainÐ
fundamentally occurs; and the legality of the repudiat-ing party's refusal depends on the evidence that the
parties muster as to the repudiator's right to take that
action at that time. Thus, we do not agree with our dis-
senting colleague's contention that this case fits within
the ``first category'' of cases referred to in Bryan Mfg.,in which Section 10(b) would not be a barÐthose in
which ``occurrences within the six-month limitations
period in and of themselves may constitute, as a sub-
stantive matter, unfair labor practices.'' 362 U.S. at
416±417. Cases falling into that category would in-
clude cases in which a respondent has not given clear
notice of a total contract repudiation outside the 10(b)
period, but has simply breached provisions of the col-
lective-bargaining agreement to a degree that rises to
the level of an unlawful unilateral change in contrac-tual terms and conditions of employment. The viola-tion consists simply in the accumulation of breaches.
That the respondent might, for example, have failed to
make some contractually required payments in the past
is immaterial, because those occurring within the limi-
tations period form self-contained unfair labor prac-
tices and bear no real relation to the past breaches.
Here, however, the Respondent sent a letter that sev-
ered the bargaining relationship in one stroke, and its
failure to apply the contract thereafter is little more
than the effect or result of that action.9Farmingdale Iron Works, 249 NLRB 98 (1980),enfd. mem. 661 F.2d 910 (2d Cir. 1981), on which our
dissenting colleague in part relies, illustrates our point.
The Board held that the violations there which were
based on failures to make trust fund payments were
``separate and distinct'' violations that could be liti-
gated even though there had been similar failures to
make payments in the past. Id. at 99. But the Board
in that case also expressly adopted and relied on the
administrative law judge's finding that the respondent
``did not convey a clear and unequivocal intention to
repudiate [the collective-bargaining agreement]'' until
a date that was within 6 months of the filing of the
unfair labor practice charge. Id. at 98±99, 105±106.
Had the Board applied the rule urged by our dissenting
colleague, it would not have been concerned with the
question of when the union had notice of the contract
repudiation. By continuing to adhere to the require-
ment implicit in Farmingdale's distinction betweenmaterial breach violations and a total repudiation viola-
tion, we are following a rule that promotes stable col-
lective-bargaining relationships by precluding extended
periods of uncertainty regarding the validity of the
agreement and the parties' contractual obligations.Our dissenting colleague suggests that our analysisis novel and will spawn extensive litigation. We be-
lieve that our adherence to the Board's traditional rule
that Section 10(b) is triggered on clear and unequivo-
cal notice of a violation is well-trodden legal ground
on which litigants, and the Board, may comfortably
rely.10We do not believe, however, that employers 470DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
cases where the unlawful repudiation is conveyed in such a clear manner asit was in this case.''who would otherwise be disinclined to violate the Actwill be propelled to engage in unlawful contract repu-
diation based on our ruling today, as the dissent con-
tends. Far from rewarding a party that does unlawfullyrepudiate its agreement, as the dissent contends, we
seek in our ruling today to encourage a prompt re-
sponse to that unlawful action, and put both unions
and employers on notice that the Board seeks to fulfill
its statutory mission by requiring consistent, faithful
adherence to collective-bargaining obligations. We be-
lieve that our application of the traditional clear and
unequivocal notice rule best achieves the Board's fun-
damental procedural objective of promoting prompt fil-
ing of ripe charges while not precipitating premature
filing concerning contractual disputes which arise from
misunderstandings or temporary incapacity within the
context of collective bargaining.Accordingly, when a party, as in this case, has clear-ly and unequivocally given notice that it is totally re-
pudiating its collective-bargaining agreement, we shall
require that an unfair labor practice charge be filed
within 6 months of the date of that total contract repu-
diation if the 10(b) time-bar is to be avoided. Because
the unfair labor practice charge in this proceeding was
filed on August 24, 1987, and it is undisputed that the
Union had clear and unequivocal notice that the Re-
spondent had repudiated ``any Section 8(f) pre-hire
agreement that may have existed'' not later than De-
cember 4, 1986, the Union's charge was untimely
filed. Therefore, we shall dismiss the complaint.ORDERThe complaint is dismissed.MEMBERDEVANEY, dissenting.I do not agree with my colleagues that Section 10(b)mandates the dismissal of the complaint in this case.
In dismissing the complaint, the majority fashions a
new approach to 10(b) contract repudiation cases. This
approach departs from the fundamental principles un-
derlying that section, as well as established precedent.
Furthermore, the majority's holding today will need-
lessly complicate our administration of the Act and in-
crease the burden and expense of litigation in this area.In contrast to the majority approach, I would adhereto established precedent which holds that each failure
to comply with a current bargaining agreement con-
stitutes a separate violation of the Act. Thus, a com-
plaint alleging the unlawful repudiation or failure to
comply with a current bargaining agreement will not
be time-barred as long as the charge is filed during theterm of the agreement or within 6 months of its expira-
tion.As I understand the majority's new view of Section10(b), an unfair labor practice charge alleging the un-
lawful repudiation of a bargaining agreement or the
unlawful withdrawal of recognition from the Union
will be time-barred unless the charge is filed within 6
months of the Union's ``clear and unequivocal'' notice
of the Respondent's actions. I view this new approach
as flawed. First, it is contrary to both Board and Court
precedent. Second, it undermines the basic policies be-
hind Section 10(b) and our administration of the Act.The majority implicitly acknowledges that Boardprecedent does not require the result reached today.
However, the majority purports to distinguish this case
from Farmingdale Iron Works, 249 NLRB 98 (1980),enfd. mem. 661 F.2d 910 (2d Cir. 1981). Contrary to
my colleagues, I find our precedent supports the con-
clusion that this complaint is not time-barred.Section 10(b) provides, in relevant part:[N]o complaint shall issue based upon any unfairlabor practice occurring more than six months
prior to the filing of the charge with the Board.The leading court decision regarding Section 10(b)is the Supreme Court's decision in Machinists Local1424 (Bryan Mfg.) v. NLRB, 362 U.S. 411 (1960). Inthat case, the respondent union was charged with vio-
lating the Act by its maintenance of a bargaining
agreement containing a union-security clause executed
at a time the union did not represent a majority of the
unit employees. Although the unfair labor practice
charge was filed 10 months after the bargaining agree-
ment was signed, the Board contended that the contin-
ued enforcement of the agreement was a continuing
violation of the Act and, thus, not barred by Section
10(b). The union argued that the complaint was time-
barred because enforcement of the bargaining agree-
ment (which was lawful on its face) could only be
shown to be illegal by establishing that the union did
not represent a majority of the unit at the time the
agreement was signed (an event which occurred prior
to the 10(b) period).The Supreme Court agreed with the union's conten-tion and, in doing so, distinguished between two whol-
ly different types of cases:The first one is where occurrences within the six-month limitations period in and of themselves
may constitute, as a substantive matter, unfair
labor practices. There, earlier events may be uti-
lized to shed light on the true character of matters
occurring within the limitations period; and for
that purpose 10(b) ordinarily does not bar such
evidentiary use of anterior events. The second sit-
uation is that where conduct occurring within the
limitations period can be charged to be an unfair
labor practice only through reliance on an earlier
unfair labor practice. There the use of the earlier 471A & L UNDERGROUND1I did not participate in either decision and express no view on the resultreached in those cases.unfair labor practice is not merely ``evidentiary,''since it does not simply lay bare a putative cur-
rent unfair labor practice. Rather, it serves to
cloak with illegality that which was otherwise
lawful.Id. at 416±417 (footnote omitted).In Bryan Mfg., the Supreme Court found that thecomplaint was barred by Section 10(b) because, in
order to establish the unfair labor practice, the General
Counsel had to establish that the bargaining agreement
was executed at a time when the union lacked majority
status, an event which occurred prior to the 10(b) pe-
riod. Significantly, the Court found that the ``entire
foundation'' of the unfair labor practice was the
union's minority status at the time the agreement was
signed. Id. at 417. Absent that salient fact, the Court
stressed, enforcement of the agreement was otherwise
``wholly benign'' and ``lawful on the face of things.''
Id. at 417, 419.Since Bryan Mfg., the Board has treated each refusalby an employer to make benefit fund contributions as
a ``separate and distinct'' violation for purposes of
Section 10(b). In Farmingdale Iron Works, 249 NLRB98 (1980), enfd. mem. 661 F.2d 910 (2d Cir. 1981),
the Board found that Section 10(b) did not bar a find-
ing that the respondent unlawfully refused to pay bene-
fit fund contributions required by a bargaining agree-
ment even though the charge was filed more than 6
months after the union learned the respondent had
stopped making the required payments. The judge
found that the respondent did not communicate an un-
equivocal repudiation of the contract until September
1977, thus making the January 1978 charge timely.
The Board agreed with the judge, except with respect
to the respondent's failure to make benefit fund con-
tributions. The Board found that the union knew of the
respondent's failure to make these contributions prior
to the 10(b) period, but nevertheless found the com-
plaint timely because each failure to make benefit pay-
ments constituted a separate violation of the Act. The
Board limited its remedy to the 6-month period preced-
ing the charge.The same rationale can be seen in Al Bryant, Inc.,260 NLRB 128 (1982), which my colleagues overrule
today, in which the Board found that the respondent's
repudiation of a bargaining agreement was not barred
by Section 10(b). The employer, which had a bargain-ing agreement with the union, established a nonunion
alter ego. The judge concluded that, prior to the 10(b)
period, the union had actual notice that the employer
had repudiated the agreement by operating a nonunion
alter ego. Nevertheless, the judge found that the com-
plaint was not time-barred, as the failure to abide by
the agreement within the 10(b) period was a continuing
violation of the Act even though the initial repudiation
of the agreement occurred prior to the 10(b) period.The Board adopted the judge's decision but limited thejudge's recommended remedy to the applicable 10(b)
period, ``our normal remedy.'' Id. at 128 fn. 3.Both Farmingdale Iron Works and Al Bryant com-ply with the standard set by the Court in Bryan Mfg.,in that in both cases the General Counsel can prove the
unfair labor practice solely by relying on evidence
within the 10(b) period. In both cases, the respondents'
pre-10(b) conduct, as well as the union's actual knowl-
edge of that conduct, was simply not relevant to the
10(b) issue. Moreover, if there was any doubt about
the thrust of the Board's decisions in this regard, it
was eliminated by Chemung Contracting Corp., 291NLRB 773 (1988), and American Commercial Lines,291 NLRB 1066 (1988).1In both decisions, the Board held that the Farming-dale Iron Works rule did not apply to an employer'srefusal to contribute to fringe benefit funds when the
obligation to make those contributions survived the ex-
piration of the bargaining agreements. The Board
found that both complaints were barred by Section
10(b) because the charges were not filed within 6
months of the expiration of the bargaining agreements.
The Board distinguished Farmingdale Iron Works, say-ing:[a] key to the Farmingdale ``separate violation''holding is that the charge addressed a failure to
make benefit payments while the contract was
still running. Thus, in order to make out a primafacie case of an 8(a)(5) violation, the General
Counsel did not need to reach beyond the 10(b)
period for evidence; the employer's benefit obli-
gation (i.e., the rates specified in the existing con-
tract) and its breaches of that obligation were all
apparent from documentary and testimonial evi-
dence within that period.Chemung Contracting, above. See also American Com-mercial, above. Thus, it was only because the bargain-ing agreements were no longer in effect that distin-
guished those cases from Farmingdale Iron Works.In the instant case, as the General Counsel and theCharging Party are simply attempting to enforce a cur-
rent bargaining agreement, the case fits within the
``first category'' discussed in Bryan Mfg., above. TheGeneral Counsel can establish a prima facie case by
showing that the Respondent's actions are different
from those required under the current bargaining agree-
ment. The General Counsel need not rely on evidence
of pre-10(b) events because each failure by the Re-
spondent to comply with the agreement, ``in and of [it-
self] ... may constitute, as a substantive matter, [an]

unfair labor [practice].'' Pre-10(b) events do not serve
``to cloak with illegality that which was otherwise law- 472DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
2My colleagues appear to construe my discussion of Howard Electrical &Mechanical as a suggestion that the Respondent's letter was merely an an-nouncement of an intent to commit an unfair labor practice itself. In view of
the Respondent's failure here to observe the parties' agreement both before
and after the letter was sent, the communication of the repudiation of a valid
agreement clearly would be an unfair labor practice. Thus, there is no occasion
here to decide whether an announced contract repudiation would inevitably be
an unfair labor practice without regard to prior or subsequent events. In this
regard, in Capitol Roof & Supply Co., 217 NLRB 1004 (1975), cited by mycolleagues, the Respondent also failed to comply with the parties' agreement,
both before and after its unlawful ``rescission'' of the agreement, in conform-
ity with that notice, and the judge additionally carefully determined that the
Respondent's subsequent effort to withdraw the notice of rescission was inef-
fective.3See Abbey Medical/Abbey Rents, 264 NLRB 969 (1982) (although the re-spondent expressly notified the union 7 months prior to filing of the charge
that it claimed the bargaining agreement did not apply to strike replacements,
the complaint was not time-barred as each failure to comply with the agree-
ment was a separate violation); M. J. Santulli Mail Services, 281 NLRB 1288(1986) (periodic health and welfare benefit payments); and Otten Truck Line,282 NLRB 494 (1986) (same). See also cases subsequent to Chemung Con-tracting, above, Twin Cities Electric, 296 NLRB 1014 (1989), and WPIX, Inc.,293 NLRB 10 (1989), enfd. 906 F.2d 898 (2d Cir. 1990).4For example, in the 8(f) context, where bargaining agreements may covermany different projects at many different locations, an employer unable to
meet its bargaining agreement obligations can either cease to comply with
some or all of the agreement's provisions or ``repudiate'' it. The employer's
actions are equally unlawful. However, when the employer refuses to apply
the agreement to a subsequent construction project, the legal consequences of
the employer's actions are very different. A charge filed more than 6 months
after the employer fails to comply with the agreement will be timely (so long
as the agreement is still in force). A charge filed more than 6 months after
the employer ``expressly'' repudiates the agreement will be time-barred. This
is so notwithstanding any possible hiatus between construction projects.ful,'' contrary to the Court's mandate. Bryan Mfg., 362U.S. at 416±417. To the contrary, the General Counsel
could have litigated this case without any mention of
the Respondent's December 4, 1986 letter.Contrary to my colleagues, I believe that the Re-spondent's communication of its decision to repudiate
the contract does not fundamentally alter the nature of
the violation in this case. While it may be true that the
Respondent's failure to apply the contractual terms and
conditions of employment is the result of that decision,
this would be true whether or not the decision was
communicated to the Union in terms sufficiently clear
to satisfy my colleagues' clear and unequivocal repudi-
ation standard.I am not willing to attribute the decisive importanceto the communication of a decision that my colleagues
ascribe to it in this case. The Board's treatment of
statements evidencing an intent to commit an unfair
labor practice in other contexts supports my view. See,
e.g., Howard Electrical & Mechanical, 293 NLRB 472(1989) (announcement that respondent would imple-
ment change in scope of unit; 10(b) period did not
start to run until changes implemented). As my col-
leagues recognize, Howard Electrical & Mechanicalemphasizes the importance of focusing on the act
which constitutes the alleged unfair labor practice for
10(b) purposes.2In this case, the complaint allegationthat the Respondent repudiated its contract fairly en-
compasses both the act of repudiation and the subse-
quent noncompliance. I believe that these are separate
unfair labor practices, and that the part of the charge
that relates to failure by the Respondent to comply
with the contract within the preceding 6 months is not
barred by Section 10(b).Moreover, there are undoubtedly circumstances inwhich it is not altogether clear whether a statement by
a party may be categorized as merely an announcement
of an intent to repudiate a contract, which may not
even be actionable, or is instead an announcement of
a ``fait accompli,'' which a party must immediatelychallenge in order to avoid losing the right to chal-
lenge future contract violations in an unfair labor prac-
tice proceeding. The test established by our prior
precedent, to which I adhere, avoids this problem.I fail to see the logic under Bryan Mfg. of my col-leagues continuing to adhere to Farmingdale IronWorks at the same time they discard Al Bryant. More-over, the Board has consistently adhered to its deci-
sions in Farmingdale Iron Works and Al Bryant.3Thejudge here applied this precedent and found that the
complaint was not time-barred. The majority, however,
has decided that it is now time to distinguish and over-
rule our precedent and adopt a whole new approach to
Section 10(b) in contract repudiation cases.The only policy justification advanced by the major-ity to support the result reached today is that the
prompt filing of unfair labor practice charges will pro-
mote the stability of bargaining relationships. Slip op.
at 5±6. Unfortunately, the majority's approach ulti-
mately will have precisely the opposite effect.In my view, the majority's approach destabilizes ex-isting bargaining relationships by inadvertently encour-
aging parties to repudiate their bargaining agreements.4Additionally, the majority's new standard will result in
an increase in unfair labor practice charges filed with
the Board. Until the Board has an opportunity to de-
velop a body of precedent interpreting this nebulous
``objective'' standard, the parties will have a difficult
time determining whether an attempted unlawful repu-
diation triggers the 10(b) clock. Prudence will require
that, when in doubt, a charging party file a charge and
commence litigation. It is doubtful that the Board will
find many cases where the unlawful repudiation is con-
veyed in such a clear manner as it was in this case.
Rather, I envision extensive litigation involving allega-
tions concerning what the respondent said to the charg-
ing party.When an attempted contract repudiation is conveyedto the charging party in a written document, then the
Board will have the task of determining whether the
words used in the written document are sufficiently
clear and unequivocal to meet the Board's new stand-
ard. When a party's repudiation of an agreement is
conveyed orally, however, then the resolution of the
issue is greatly complicated by the recollection of the 473A & L UNDERGROUND5Given that (in terms of a substantive violation) the legal consequences ofan employer's ``clear and unequivocal express'' repudiation are the same as
the consequences of a repudiation which is ``implied,'' ``contingent,'' and
``ambiguous,'' I see no reason to tie the commencement of the 10(b) period
to an inquiry whether the respondent used the correct ``magic words.''6Contrary to my colleagues, I find no evidence in this case that the Re-spondent's ability to present a defense on the merits was ``significantly dimin-
ished with the passage of time'' before a charge was filed, and note that the
Respondent did not claim in its brief that its defense was prejudiced in any
way. My colleagues note that the judge was ``considerably troubled'' by the
fact that the Union's actions after it first learned of the Respondent's non-
compliance were assertedly inconsistent with the Union's position. However,
the judge did not find prejudice to the Respondent on this or any other basis
and my colleagues do not explain why the statement is cited for that propo-
sition. I note that the Respondent's December 4, 1986 letter did not expressly
repudiate the parties' bargaining relationship, but rather only repudiated the
bargaining agreements. The majority equates the parties' bargaining agree-
ments with the parties' entire bargaining relationship. I do not support this
view under Board precedent. Thus, even applying the majority's approach, I
would not find that the Respondent made a clear and unequivocal repudiation
of the bargaining relationship and would find that allegation of the complaint
not time-barred.1All dates herein refer to 1985 unless otherwise indicated.2Briefs in this case were due on or before March 14, 1988. General Coun-sel's brief was received in the Office of Division of Judges, San Francisco,
on March 22, 1988. On May 13, 1988, I issued an Order to Show Cause why
General Counsel's brief should not be stricken from the record. In response,
General Counsel asserted that his brief was mailed on March 11, 1988. As
proof of this assertion, General Counsel submitted a list of certified mailshowing that on March 11 the brief was mailed to counsel for the Union and
for Respondent. No direct proof of when the brief was mailed to the Division
of Judges has been submitted. I note that March 11 was a Friday. It is possible
that the brief was deposited after the final mail pickup for that day so thatContinuedwitnesses regarding who said what to whom.5Becausethe majority's standard provides little guidance for the
General Counsel and the parties, it will inevitably lead
to an increase in the number of complaints and unfair
labor practice hearings.Furthermore, the majority's new approach to Section10(b) creates an artificial distinction between two in-
distinguishable types of cases. It distinguishes between
cases where the respondent has committed a midterm
breach or repudiation of a bargaining agreement, and
cases where the respondent has repudiated the bargain-
ing agreement in a manner which is ``clear and un-
equivocal.'' I find no support for this distinction, nor
do I understand its necessity.6The approach I favor is a straightforward one whichfollows Board precedent. As explained above, when a
complaint alleges that a respondent has violated the
Act by repudiating or failing to comply with the terms
of a current bargaining agreement, then the complaint
will not be time-barred as long as the charge is filed
during the term or within 6 months of the expirationof the agreement. Our precedent further provides that
the ``normal remedy'' in such cases will be limited to
the 6-month period preceding the charge.This approach to Section 10(b) promotes the twingoals of bargaining stability and predictability. It pro-
motes stability by holding the parties to the terms of
their bargaining agreement and clearly defines the par-
ties' respective rights and responsibilities. It promotes
predictability and, as a secondary effect, conserves the
parties' and the Board's resources, by maintaining an
easy to apply ``bright line'' test for determining wheth-
er a complaint is timely. Unlike the majority's ap-
proach, application of existing precedent does not re-
ward a party for abrogating its bargaining obligations
or draw arbitrary distinctions based on whether the re-
spondent uses the ``magic words'' sufficient to trigger
the commencement of the 10(b) period.Applying existing Board precedent to this case, Inote that the bargaining agreement by its own terms
was effective for the period June 1, 1985, through May
31, 1988. The charge in this case was filed on August
14, 1987, during the term of the current bargaining
agreement. Accordingly, as the charge was filed during
the term of the bargaining agreement, I believe the
complaint is not barred by Section 10(b) and would
consider the case on its merits. On such consideration,
in keeping with established precedent were I to find a
violation, I would limit the remedy to the 6-month pe-
riod preceding the filing of the charge.Stephen E. Wamer, Esq., for the General Counsel.Earl J. Engle, Esq. (Stinson, Mag & Fizzell), of Kansas City,Missouri, for the Respondent.John P. Hurley, Esq. (Jolley, Walsh, Hager, & Gordon), ofKansas City, Missouri, for the Charging Party.DECISIONSTATEMENTOFTHE
CASEMICHAELD. STEVENSON, Administrative Law Judge. Thiscase was tried before me at Kansas City, Kansas, on Feb-
ruary 8, 1988,1pursuant to a complaint issued by the Re-gional Director for the National Labor Relations Board for
Region 17 on December 21, 1987, and which is based on
charges filed by Plumbers Local Union No. 8 of the United
Association of Journeymen and Apprentices of the Plumbing
and Pipefitting Industry of the USA and Canada, AFL±CIO
(the Union) on August 24 (original) and December 18, 1987
(amended). The complaint alleges that A & L Underground
(the Respondent) has engaged in certain violations of Section
8(a)(1) and (5) of the National Labor Relations Act (the
Act).IssuesWhether this case should be dismissed pursuant to Section10(b) of the Act because the charges were filed too late; if
not,Whether Respondent and the Union entered into a validagreement under Section 8(f) of the Act; if so,Whether Respondent repudiated the agreement during itseffective term in violation of Section 8(a)(1) and (5) of the
Act.All parties were given full opportunity to participate, to in-troduce relevant evidence, to examine and cross-examine wit-
nesses, to argue orally, and to file briefs. Briefs, which have
been carefully considered, were filed on behalf of General
Counsel,2Charging Party, and Respondent. 474DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
the brief was not removed for processing until the following Monday, March14. The envelope in which the brief was mailed is not available. In any event,
this issue is not determined by Sec. 102.111(b) of the Board's Rules and Reg-
ulations cited by the General Counsel. Rather, it is determined by Sec.
102.114(b) which, in relevant part, reads as follows:When the act or any of these rules require the filing of a motion, brief,exception, or other paper in any proceeding, such document must be re-
ceived by the Board or the officer or agent designated to receive such
matter before the close of business of the last day of the time limit, if
any, for such filing or extension of time that may have been granted.In light of this authority, I hereby strike General Counsel's brief from therecord of these proceedings.On the entire record of the case, and from my observationof the witnesses and their demeanor, I make the followingFINDINGSOF
FACTI. RESPONDENT'SBUSINESS
Respondent admits that it is a corporation which operatesa business installing natural gas pipelines and other pipelines
and has an office and place of business located in Gardner,
Kansas. It further admits that during the calendar year of
January 1 through December 31, 1987, and in all relevant
preceding calendar years, in the course and conduct of its
business, it annually purchased and received products, goods,
and materials valued in excess of $50,000 directly from
points outside the State of Kansas. During the calendar year
of January 1 through December 31, 1987, and in all relevant
preceding calendar years, Respondent, in the course and con-
duct of its business operations described above, performed
services valued in excess of $50,000 in States other than the
State of Kansas. Accordingly, it admits, and I find, that it is
an employer engaged in commerce and in a business affect-
ing commerce within the meaning of Section 2(2), (6), and
(7) of the Act.II. THELABORORGANIZATIONINVOLVED
Respondent admits, and I find, that Plumbers Local UnionNo. 8 of the United Association of Journeymen and Appren-
tices of the Plumbing and Pipefitting Industry of the USA
and Canada, AFL±CIO is a labor organization within the
meaning of Section 2(5) of the Act.III. THEALLEGEDUNFAIRLABORPRACTICES
A. The FactsIn 1977, Respondent began operations. Its president thenas now is George Lowe, a lengthy witness at hearing. Called
by Respondent, Lowe explained that his jobs occur both in
Kansas and Missouri, and to a lesser extent in Nebraska and
on occasion, even in Oklahoma. The jobs generally last a
few days or weeks, but an occasional job could take several
months. Duration depends on several factors including ter-
rain, obstacles, and weather conditions. As president of Re-
spondent, Lowe is familiar with all aspects of the business
including the acquiring of new jobs. In some or most cases,
new jobs are secured by bid. In computing the bid, Lowe
must be able to estimate labor costs which will vary consid-
erably depending on whether the job is to be union or non-
union. Since beginning his business, Lowe has always oper-
ated on a nonunion basis, until the job in issue here and a
short subsequent project in St. Louis, Missouri.With respect to the instant case, Lowe was told before pre-paring his bid for a job to lay pipe in downtown Leaven-
worth, Kansas, that the work would have to be performed by
union labor. The reason for this condition was that the con-
tracting officials for the Kansas Power & Light Co. (KPL)
were under the impression that their preexisting labor agree-
ments with in-house labor unions required it. As will be
noted more fully below, the KPL officials apparently were
mistaken in this belief. In any event, Lowe prepared his bid
and in due course was awarded the job. The work lasted
about a month from on or about June 3 to late June or early
July.To comply with the stipulation that he supply union em-ployees on the Leavenworth project, Lowe contacted An-
thony Vidovich, a business representative for the Union.
After a brief telephone conversation, the two men agreed tomeet at a restaurant in Overland Park, Kansas, on June 3.
The two men did meet for about 15 minutes on that day.
However, as noted below, there is conflict about what was
said at the meeting. Both men agree that Lowe signed a doc-
ument which reads as follows:INTERIM AGREEMENTThe undersigned contractor, having read attachments``A'' and ``B'' hereto which set forth the changes and
additions recently negotiated by the Mechanical Con-
tractors Association and Plumbers Local Union No. 8
to the 1981-1984 master and supplemental agreements
and which comprise the new 1985-1988 master agree-
ment between those parties, does hereby agree to be
bound to the terms of said agreement in their entirety.
Upon the completion of the printing of the formal
agreement and its presentation to the undersigned, we
will execute a copy thereof.A & L Underground239 W. Park
Gardner, KS 66030By /s/ G. A. Lowe, Pres.Plumbers Local Union No. 8
/s/James L. Corless, Jr.Business Manager
[Jt. Exh. 1.]Attachments A and B, referred to in this document, containjourneyman and apprentice wage rates and are part of the
record (G.C. Exhs. 2 and 3). At the same time and place,
Lowe also signed a second document, a collective-bargaining
agreement previously negotiated in June 1981 by the Union
and the Mechanical Contractors Association (Jt. Exh. 2). Re-
spondent had never been a member of this or any other con-
tractor's organization. As of June 3, the labor agreement had
been replaced by a new agreement between the same parties
which had not yet been printed (Jt. Exh. 4).Respondent claims that certain oral agreements and under-standings modified the signed written agreements referred to
above. According to Lowe, when presented with Joint Exhib-
its 1 and 2, he told Vidovich that he was signing them with
the understanding that they applied only to a single KPL
project in Leavenworth. Further, Lowe allegedly wanted this
condition clearly noted on the contract, ``the way it's nor-
mally done on project agreements'' (R. pp. 56, 73). After 475A & L UNDERGROUNDVidovich allegedly assured Lowe that writing on the docu-ments was unnecessary because in order to terminate the
agreement, it was only necessary to give a few days notice
to the Union when the project was finished. On receipt of
the notice, Lowe testifed he was told, it would be ``no prob-
lem'' to end the agreement.In stark contrast to Lowe's version, Vidovich testified thatbefore signing the two agreements, Lowe asked if the Union
had a job or project agreement, as Lowe stated he had used
these before. Vidovich further testified that he told Lowe
those agreements were not used by his union. On offering
Joint Exhibits 1 and 2 to Lowe, Vidovich also testified that
he advised Lowe to review them with an attorney, but Lowe
said before signing the documents, that an attorney's review
was unnecessary. For his part, Lowe denied that anyone
mentioned consulting with an attorney, and on cross-exam-
ination added:You understand, my father is an attorney and if any-thing outside of the scope of normalcyÐif he would
have said to me, if you want to take this to an attorney
and have it examined because you're going to be
hooked on it for the next three years, period. I certainly
would have taken it to my father, an attorney, and have
it examined. That certainly did not take place. [R. p.
78.]There is substantial agreement in testimony that before thetwo men ended the meeting, Vidovich reviewed the union
wage rates with Lowe and also explained how to file certain
monthly reporting forms for fringe benefits required by the
agreement. Lowe did not think it peculiar that Vidovich was
discussing these matters for a job expected to last only 1
month (R. p. 86). Indeed, Lowe cannot recall even discussing
the expected length of the job with Vidovich (R. p. 86). As
matters turned out, Respondent continued to file the reporting
forms after the first Leavenworth job was completed, but
without any wages being reported (Jt. Exh. 10). According
to Lowe, the filing was due to clerical error.As of the June 3 meeting, Lowe expected but did not dis-cuss a second job in Leavenworth, following the first, of ap-
proximately the same duration, and with the same stipulation
requiring union labor. Lowe was correct in all particulars
save one. Sometime after June 3, KPL officials discovered
that their in-house contracts did not require the contract with
Respondent necessarily to be union. On receiving this news,
Lowe testified, he said, apparently to the KPL official who
told Lowe of the development: ``Great, we won't sign an-
other project agreement.'' In fact, Lowe did not comply.
Witness the uncontradicted testimony of Respondent's wit-
ness Ellsworth Good, which I credit. A 5-year Respondentemployee, Good testified that on the second Leavenworth
project, he was the job superintendent. In late July, Vidovich
came to the jobsite. Vidovich complained to Good that a
welder had responded to an inquiry made by Vidovich with
an obscenity. Then Good overheard an argument between
Vidovich and the welder whose name is Cliff Walton.
Vidovich threatened to file charges and pull his card because
Walton had not paid his dues. Walton told Vidovich he was
working nonunion and to go get screwed. Then both men left
the immediate area.Vidovich's immediate superior was James Corless, busi-ness manager of the Union, and witness for General Counsel.
Corless received the new collective-bargaining agreement
from the printer about mid-July 1985. In accord with his
usual practice, Corless caused a copy of the new agreement
to be mailed to all union contractors within the Union's juris-
diction. On a list of the contractors received into evidence
(G.C. Exh. 5), the name of A & L Underground is first. With
the copies of the new contract was sent a cover letter which
reads as follows:July 25, 1985Dear Sir:Enclosed you will find two copies of the recently ne-gotiated contract between Plumbers Local Union #8 and
the Plumbing Contractors of the Kansas City area
(whose area of jurisdiction are those counties assigned
to Local #8-Article I, Para. 1). This contract became ef-
fective, June 1, 1985 and runs through May 3l, 1988.To continue our contractual relations, you must signboth copies, retain one for your files, and mail the other
back to:Plumbers Local Union #88600 Hillcrest Road - Suite 11
Kansas City, Missouri 64138Needless to say, we are anxious to receive these con-tracts back and signed, so that we can start the printing
of our brochure of union contractors. Please give this
your immediate attention, and if you have any ques-
tions, please call me at: 363±8888.I amSincerely yours,/s/James L. Corless, Jr.
James L. Corless, Jr.Business Manager
Plumbers Local Union #8[G.C. Exh. 6.]Lowe did not deny receiving this letter, but there is no evi-dence that he replied to this letter or took any other action
based on its receipt.Notwithstanding the irregularities in Respondent's report-ing forms, Respondent's failure to sign and return copies of
the new collective-bargaining agreement, and Respondent's
apparent return to nonunion status on the second Leaven-
worth job, the Union took no action during the remaining
months of 1985 to enforce its alleged agreement with Re-
spondent. According to Corless, it was early 1986 when he
first learned of Respondent's noncompliance from Vidovich.
Then for most of 1986, the Union still took no action to en-
force its alleged agreement. Note the testimony of Corless,
on cross-examination:Q. Is there some reason why the union waited fromMarch of '86 to November of '86 to take some acton
against A & L Underground for not complying with the
contract?A. I would say probably too busy, you know, howeverybody is. You just put things off and had other 476DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
problems and other jobs, large jobs, going at the time.[R. pp. 46±47.]Curiously, Vidovich who allegedly notified Corless inMarch 1986 of Respondent's noncompliance testified he
could not recall if he ever had any conversations with
Corless about Respondent being delinquent or not paying the
benefit funds on a timely basis (R. pp. 27±28). Vidovich also
testified that Doris Wilson, administrator of the fringe bene-
fits fund office, would normally notify the Union when a
contractor was delinquent (R. p. 27). Although Wilson did
not testify, the record shows a single delinquency notice to
Respondent, dated June 18, 1986, for missing fringe benefit
payments for May (Jt. Exhs. 8 and 9). There is no evidence
that additional notices were sent, or that Respondent re-
sponded to the June 18 notice. It is clear, however, that no
officer or agent of the Union ever asked whether Respondent
was paying its fringe benefit payments (R. p. 26). Contrary
to Corless, Vidovich testified he became aware of Respond-
ent's noncompliance with the labor agreement about Septem-
ber or October 1986, some 2 or 3 months before contacting
the Union's attorney about the noncompliance (R. p. 24).Respondent alleges noncompliance was discovered througha series of visits to various jobsites conducted by Vidovich,
who is responsible for half of the Union's jurisdiction. To
perform this job, Vidovich reviews a publication called the
Dodge Report, published by the construction industry and
listing sites of construction projects within the Union's juris-
diction. Vidovich also frequently receives verbal reports from
members who want him to check various jobsites to seewhether union members are working on a job, and if not,
whether they should be. With these sources of information
and Vidovich's 5 years' experience, he conceded he has a
pretty good idea of the construction projects within his juris-
diction (R. p. 23). All of this is of interest because of Re-
spondent's evidence (R. Exh. 2), showing approximately 22
projects between July and December 1986, within the
Union's jurisdiction in which it operated with employees
who were not members of the Union, and who presumably
were not receiving the wage scale specified in General Coun-
sel's Exhibits 2 and 3, and for whom Respondent was not
making the required fringe benefit payments. With one ex-
ception to be noted below, Respondent's operation went un-
challenged by the Union.In rebuttal, Vidovich was called back to explain that hewas unaware of these jobs because they were primarily rural
and short-term, were not listed on the Dodge Reports and in
any event, Vidovich was busy during most of 1986 and 1987
policing the construction of a large General Motors plant.
Both Vidovich and Lowe agree that in October or November
1986, Lowe was present at a respondent project in Overland
Park, when Vidovich appeared. However, the conversation
between the men is sharply disputed. According to Lowe,
Vidovich asked him if he would consider doing the work on
a union basis. Lowe answered that he would not. Then
Vidovich asked for permission to enter the project and speak
to the welders, many of whom were members of a union
local from Tulsa, Oklahoma. Again Lowe refused permis-
sion. Then Vidovich left only to return one or more weeks
later with a business agent from the Tulsa local. The Tulsa
agent pulled his welders off the job, but Lowe completed it
using welders who were not members of any union.In rebuttal, Vidovich recalled that he visited the project,after receiving a telephone complaint from a member. Alleg-
edly, Vidovich asked Lowe if he intended to live up to the
agreement he had signed. Lowe said he was not. When
Vidovich threatened to enter the project to check welders'
identification, Lowe refused him access. Somehow, Vidovich
and another business agent did check the identifications of
the welders, and found that three or four out of seven weld-
ers were members of a Tulsa local. About a week later,
Vidovich returned with the business agent from Tulsa and
pulled the Tulsa members off the job. Neither the other busi-
ness agent who first helped Vidovich to check welders' iden-
tification cards and may have heard Lowe's alleged admis-
sion nor the Tulsa business agent were named nor called as
witnesses.According to Vidovich, after his experience with Lowe atthe Overland Park project, he complained to the Union's at-
torney about Respondent's noncompliance, ``a couple of days
after that ... that was the primary job that prompted me to

call Mr. Hurley'' (R. p. 114). This testimony should be com-
pared to Vidovich's testimony on the same subject given in
General Counsel's case-in-chief, only 2 to 3 hours prior to
the rebuttal testimony:Q. (By Mr. Engle) As of December, 1986, weren'tyou aware that A & L Underground was not complying
with this June 3, 1985 agreement?A. At a certain point, yes.
Q. When did you become aware that they were notcomplying with it?A. Just prior to '86 when I contacted our local's at-torney.Q. And when just prior to '86? Approximately whenare we talking about?A. I would say two to three months probably prior.
JUDGESTEVENSON: Two to three months prior towhat, though, I'm not sure.THEWITNESS: The '86, is that what you're referringto?JUDGESTEVENSON: Of December '86?Q. (By Mr. Engle) I'm trying to find out when youthink you first became aware that A & L Underground
was not complying with this June 3 agreement.A. If you're looking for an exact date, I can't giveyou an exact date.Q. No, I'm not. Maybe I can help you some.
Joint Exhibit 3 is a copy of a November 5 letter thatyour attorney, Mr. Hurley, wrote to A & L Under-
ground. From that point of reference, approximately
when do you believe you first became aware that A &
L Underground was not complying with the June 3,
1985 contract?A. Approximatley two months.
Q. Two months before November 5, 1986?
How did you become aware of the fact that theyweren't complying?A. Through my general course of duties out in thearea checking jobs.Q. Had you been out on some of their jobs andfound out they were working nonunion?A. Just prior to this, yes.
Q. Do you recall which job it was? 477A & L UNDERGROUNDA. No, I don't.[R. pp. 24±26.]Turning from the testimony to documents in the record, Inote first a letter prepared by the Union's attorney to Lowe.
It reads as follows:November 5, 1986A & L Underground239 West Park
Gardner, Kansas 66030Attn: Alex Lowe
Re: Plumbers Local 8 Collective Bargaining Agreement
Dear Mr. Lowe:Our firm represents Plumbers Local 8 in labor rela-tion matters, and the Local has asked us to correspond
with you regarding the above-captioned matter. The
Local informs us that, even though your company is a
signatory to the new 1985-1988 Master Agreement be-
tween the Mechanical Contractors Association and
Plumbers Local No. 8, you have recently informed the
Union that your Company does not intend to abide by
that Agreement on any of its current jobs, including the
one brought to our attention involving the laying of gas
lines along Metcalf Avenue. You apparently contend
that your signing of the Master Agreement was sup-
posed to have been for only one project rather than it
applying during the entire three-year term of that
Agreement.Based upon our understanding of the facts whichhave been provided to us by representatives of Local 8,
your Company is bound to this agreement just as any
other signatory contractor for its entire duration rather
than being limited to one or more specific projects. In-
deed, the Union's representatives vehemently deny that
there was ever any understanding along the lines which
you apparently suggest. As such, your Company is le-
gally obligated to comply with all of the terms of this
Agreement with respect to any of your employees who
perform work as described by that Agreement, and this
obligation cannot simply be terminated at will. For a
company to attempt to do so would constitute not only
an unlawful breach of the Agreement, but it would also
be an unfair labor practice and a violation of ERISA
which is the federal law governing employee benefit
plans.Accordingly, if it is indeed your company's intentionto attempt to repudicate your obligations under the
Agreement, you will leave Local 8 with no other choice
than to institute legal proceedings against your com-
pany for breach of contract and to seek collection of all
delinquent fringe benefit contributions, any other delin-
quent contractual payments and attorneys' fees and
other collection costs involved.I would appreciate hearing from either you or yourattorney by no later than Wednesday, November 12,
1986 regarding your intentions as to this matter.Very truly yours,/s/John P. HurleyJohn P. Hurley[Jt. Exh. 3.]This letter was answered by counsel for Respondent:December 4, 1986Mr. John P. HurleyJolley, Moran, Walsh, Hager & Gordon
1300 Bank of Kansas City Building
1125 Grand Avenue
Kansas City, Missouri 64106Re: A & L Underground, Inc.Dear Jack:The Company has received your recent letter statingthat the Company is a signatory to the new 1985-1988
Master Agreement between the Mechanical Contractors
Association and Plumbers Local Union No. 8.Please be advised that it is the Company's positionthat any agreements which may have been executed by
the Company with Plumbers Local Union No. 8 have
long since been terminated. However, and without prej-udice to any allegations we make in this or any other
action, be further advised that the Company hereby can-
cels, abrogates, terminates, and repudiates any and all
Section 8(f) pre hire agreements with Plumbers Local
Union No. 8. The repudiation herein shall be effective
immediately.Very truly yours,STINSON, MAG & FIZZELL
/s/Earl J. Engle
By Earl J. Engle[Jt. Exh. 4.]After this exchange of letters, about 7 months elapsed. Ac-cording to Vidovich, he used the time to meet with the trust-
ees for the pension fund and the trustees for the health and
welfare fund to discuss how to proceed. Finally, it was de-
cided that the Union should handle the matter, so Union
counsel was instructed to write a second letter to Respond-
ent:July 31, 1987Earl Engle, Esq.Stinson, Mag & Fizzell
2100 Boatmen's Center
920 Main Street
P.O. Box 19251
Kansas City, Missouri 64141-2251Re: A & L Underground
Dear Earl:Confirming our telephone conversation yesterday,please be advised that Plumbers Local 8 has asked me
to renew efforts to secure full compliance by A & L
Underground with the collective bargaining agreement
currently in effect between the Mechanical Contractors
Association and Plumbers Local 8.As you will recall in our earlier discussions on thismatter, it is the Union's position that the Company is
bound to the 1985±88 master agreement negotiated by
the Association and the Union by virtue of Alex Lowe
having executed the ``Interim Agreement,'' a copy of
which I have attached hereto. The Union has further re-
ported to me that the Company has not been applying 478DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
the terms of this contract to any of the jobs on whichthey have unit employees working. Accordingly, the
Union will probably be filing an unfair labor practice
charge under the theory that this Employer has repudi-
ated its collective bargaining relationship during the
term of an existing collective bargaining agreement, in
violation of Section 8(a)(5) of the Act.Please let me know if you have any further questionsor comments on these matters.Very truly yours,/s/ John P. Hurley
John P. Hurley[Jt. Exh. 5.]On August 5, 1987, the above letter was acknowledged,but due to the temporary absence of Respondent's attorney,
no substantive reply was sent (Jt. Exh. 6). Lowe testified that
on his lawyer's return, it was decided not to respond at all
to the prior letter. However, after the original and amended
charges were filed with the Board, and after a complaint was
issued, Respondent did write a letter to the Union:December 29, 1987CERTIFIEDMAIL, RETURNRECEIPTREQUESTEDPlumbers Local Union No. 8 of theUnited Association of Journeymen
and Apprentices of the Plumbing and
Pipefitting Industry of the USA and
Canada, AFL±CIO
8600 Hillcrest Road, Suite 2
Kansas City, Missouri 64138Re: A & L Underground, Inc.Gentlemen:Please be advised that we represent A & L Under-ground, Inc. and that we are writing on its behalf.Representatives of the Plumbers Local Union No. 8have in the past claimed that A & L Underground is
bound by the collective bargaining agreement between
the Mechanical Contractors Association and Plumbers
Local Union No. 8. The NLRB also has made such a
claim. This claim is apparently based upon some type
of an agreement or contract sitpulation that was alleg-edly signed on June 3, 1985, by A & L Underground.
Although A & L Underground does not believe it ever
entered into any agreement with Plumbers Local Union
No. 8, and, in fact, denies that it has any current agree-
ment with Plumbers Local Union No. 8, you are hereby
advised that any agreement or contract stipulation men-
tioned above will not automatically be renewed and that
any such agreement will terminate in accordance with
its own terms. Consequently, any such agreements that
the Plumbers Local Union No. 8 and the NLRB allege
to be currently in effect is hereby terminated, will not
be renewed, and will become void and unenforceable
on the expiration date of the agreement, which we be-
lieve to be June 1, 1988.Also, A & L Underground will not be bound by theterms and conditions of any labor agreement between
the Mechanical Contractors Association and Plumbers
Local Union No. 8 and hereby gives notice that if cur-rently bound by such agreement, which it denies, thatsuch agreement shall terminate when it expires on June
1, 1988, and that it shall not be automatically renewed
and that it shall become null and void on the above-
mentioned date.Very truly yours,STINSON, MAG & FIZZELL
By Earl J. Engle[Jt. Exh. 7.]B. Analysis and Conclusions1. Is this case barred by the statute of limitations?Under Section l0(b) of the Act, the Board may not issuea comnplaint based on conduct occurring more than 6
months before filing and service of the charge. The 6-month
limitation period may be tolled where the charging party
does not have actual or constructive knowledge of the unfair
labor practice, or where the unlawful conduct is of a continu-
ing nature. II Morris, Developing Labor Law, 1616±1617 (2dEd. 1983).The charge in this case was filed on August 24, 1987. Theparties stipulated that the Union had actual notice not later
than December 4, 1986, that Respondent had repudiated any
8(f) prehire agreement that may have existed. The Union
concedes (Br. p. 4) that as early as July 1986, the Union
began to suspect that the Respondent was not living up to
the contract. I find however that as early as July, the Union
had constructive notice that Respondent had repudiated any
8(f) agreement that may have been in effect. This finding is
based on the conversation between Vidovich and welder
Cliff Walton as recited above by reference to the testimony
of Good.However, if General Counsel and the Union are correct intheir contention that the violation alleged is a continuing vio-
lation, then it becomes unnecessary to resolve conflicting
points of view or to identify with precision the dates of ac-
tual or constructive knowledge. The case of Al Bryant, Inc.,260 NLRB 128 (1982), p. 135 of JD, is helpful on this point.
There the administrative law judge wrote in a Board-ap-
proved decision that the general abnegation of obligations by
an employer or labor organization under a collective-bargain-
ing agreement constitutes a continuing violation for purposes
of Section 10(b). Under this approach, statutory relief will
not extend beyond the 10(b) cutoff date. Nevertheless, the
fact that initial repudiation of the agreement occurred prior
thereto, does not absolve a respondent from the unfair labor
practices which inure from its continuing failure within the
10(b) period, on demand, to execute or formally abide by
such agreement. Compare NLRB v. MacMillan Ring-Free OilCo., 394 F.2d 26, 31±33 (9th Cir. 1968). Under Al Bryant,the July 31, 1987 letter of Attorney Hurley (Jt. Exh. 5), pub-
lished in the ``Facts'' above, is sufficient to bring this case
within the 10(b) period.I have reviewed the two cases cited by Respondent, ArvinAutomotive, 285 NLRB 753 (1987), and Consolidation CoalCo., 277 NLRB 545 (1985), and find they do not apply tothe present case, because the 10(b) issues presented there are
different from those existing here. Accordingly, pursuant to
the authority of Al Bryant, supra, the instant case is not 479A & L UNDERGROUND3Sec. 8(f) of the Act reads as follows:It shall not be an unfair labor practice under subsections (a) and (b)of this section for an employer engaged primarily in the building and con-
struction industry to make an agreement covering employees engaged (or
who, upon their employment, will be engaged) in the building and con-
struction industry with a labor organization of which building and con-
struction employees are members (not established, maintained, or assisted
by any action defined in section 8(a) of this Act as an unfair labor prac-
tice) because (1) the majority status of such labor organization has not
been established under the provisions of section 9 of this Act prior to the
making of such agreement, or (2) such agreement requires as a condition
of employment, membership in such labor organization after the seventh
day following the beginning of such employment or the effective date of
the agreement, whichever is later, or (3) such agreement requires the em-
ployer to notify such labor organization of opportunitites for employment
with such employer, or gives such labor organization an opportunity to
refer qualified applicants for such employment, or (4) such agreement
specifies minimum training or experience qualifications for employment
or provides for priority in opportunities for employment based upon
length of service with such employer, in the industry or in the particular
geographical area: Provided, That nothing in this subsection shall setaside the final proviso to section 8(a)(3) of this Act: Provided further,That any agreement which would be invalid, but for clause (1) of this
subsection, shall not be a bar to a petition filed pursuant to section 9(c)
or 9(e).4Note discussion of rule in Kal Kan Foods, 288 NLRB 590 (1988).5In arguing for the admission of R. Exh. 1, Respondent's attorney arguedthat because Lowe signed a project agreement with the other two unions, ``it
strengthens his testimony ... about his understanding and agreement with the

plumbers about having a project agreement with them'' (R. p. 54). I admitted
the document into evidence. But in evaluating its weight, I turn Respondent's
argument over, to find that R. Exh. 1 was clearly limited by its written terms
to a single project, and Jt. Exhs. 1 and 2 were not, therefore it is more likely
than not that Jt. Exhs. 1 and 2 were never intended to be limited to a single
project.barred by the statute of limitations, but any remedy will bemodified accordingly.2. What, if anything, did the parties agree to onJune3?
At hearing, the parties stipulated that if any agreement wasreached on June 3, between Respondent and the Union, it
was an 8(f) agreement within the meaning of the Act;3thatthe Union has never achieved 9(a) status, and has never en-
joyed majority support in an appropriate unit of any of Re-
spondent's employees; and that Respondent has never had a
permanent and stable work force, but has hired plumbers
within the Union's jurisdiction on a project-by-project basis
(R. p. 11).a. Does this case present an issue involving the parolevidence rule?As noted in the facts, Lowe signed two agreements (Jt.Exhs. 1 and 2) which constitute a collective-bargaining
agreement. I am asked to consider certain alleged oral rep-
resentations made by Vidovich at the time of signing which,
if credited, would constitute modifications of the collective-
bargaining agreement. In this regard, no party has raised the
issue of the parol evidence rule.Unquestionably, the Board has authority to interpret col-lective-bargaining agreements in order to determine whether
unfair labor practices have been committed. NLRB v. C & CPlywood Corp., 385 U.S. 421, 428±430 (1967). However,where the language in the agreement is unambiguous, as it
appears to be in the instant case, the Board need not consider
extrinsic evidence. Parol evidence is therefore not only un-
necessary, but irrelevant.4NLRB v. Electrical Workers IBEWLocal 11 (Lovall), 772 F.2d 571 (9th Cir. 1985). See alsoLewis v. Seanor Coal Co., 382 F.2d 437, 441±443 (3d Cir.1967), cert. denied 390 U.S. 947 (1968). (Compare Inter-Lakes Engineering Co., 217 NLRB 148, 149 (1975), wherethe Board permitted evidence in order to ascertain the mean-
ing of the agreement, not to vary its terms.)Even misrepresentations, whether innocent or fraudulent,cannot be relied on to alter the obligations of a written col-lective-bargaining agreement. See NDK Corp., 278 NLRB1035 (1986).Notwithstanding the above brief discussion, because theissue regarding the application of the parol evidence rule to
an 8(f) contract was never raised, litigated, briefed or argued,
I decline to make any finding on this point. Accordingly, I
will decide only those issues raised by the pleadings and liti-
gated at hearing.b. What version of events with respect to June 3 ismore credible?I find that Respondent, through its official Lowe, enteredinto an agreement with the Union and the agreement was not
limited to the first Leavenworth project but ran from 1985
through 1988. In resolving this issue, I note that Lowe was
not an unsophisticated and uneducated owner who worked up
through the ranks. Instead, he was a graduate of Drake Uni-
versity, an experienced and skillful businessman who was
able to present his testimony adroitly. Because of this im-
pression he created, I find his testimony that he failed to
write on the agreement which he signed, that it was limited
to a single project, because Vidovich said it was unnecessary,
nothing short of preposterous. Common sense dictates that all
terms and conditions would be incorporated into the agree-
ment and I find that all were. Not only was Lowe knowl-
edgeable in the area of entering into agreements, but he even
admitted that it was common practice to specify on a labor
agreement when it was limited to a single project. At one
point he was asked how he learned of this common practice:
``Well, I don't know that I learnedÐhow I learned that it
was the customÐit just makes good sense to make it as clear
as possible. I have to admit that'' (R. pp. 100±10l).I note it made good sense on or about April 23, whenLowe signed an agreement with the Operating Engineers and
the Laborers to perform work on the first Leavenworth
project. In that agreement, it was clearly specified that the
terms and conditions contained therein applied to a single
project only (R. Exh. 1).5Other evidence also supports my finding. For example,Vidovich carefully explained to Lowe how to file monthly
reports on fringe benefit payments. Such effort would have
been unnecessary for a single project of about 1 month's du-
ration. I also note Corless' mailing a copy of the new agree-
ment to all union contractors on the Union's list (G.C. Exh.
5).In resolving the credibility issue presented, I must confessthat the decision was a difficult one. At first blush, the evi-
dence in this case shows a course of conduct by the Union,
consistent with Lowe's version of the June 3 meeting. Cf.
Vin James Plastering Co., 226 NLRB 125 (1976), andF.M.L. Supply, 258 NLRB 604 (1981). For example, early inthis case, the Union acquiesced in various irregularities on
Respondent's fringe benefit reporting forms, in Respondent's
failure to sign and return copies of the new collective-bar- 480DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
6Of course as noted earlier, constructive notice to the Union runs from July.gaining agreement, and in Respondent's return to nonunionstatus on the second Leavenworth project, and on several
succeeding projects. More importantly, as detailed in the
``Facts'' above, the Union waited from early 1986 when
Corless received direct notice from Vidovich of Respond-
ent's noncompliance to November 1986 to first demand com-
pliance (Jt. Exh. 3).6When that attempt proved unavailing,Respondent waited 7 more months before contacting Re-
spondent still one more time on July 31, 1987 (Jt. Exh. 5).
Thereafter Respondent finally filed a charge with the Board.All the delay must be evaluated in a context where Re-spondent operated above-board and without deception, vir-
tually challenging the Union to do something about its non-
compliance. Compare Mr. Clean of Nevada, 288 NLRB 895fn. 4 (1988).In reviewing the Union's acts and omissions in this caseand the various conflicts in testimony between the union wit-
nesses and between Vidovich's own testimony, I conclude
that union officials lacked deligence in policing the contract,
as Corless conceded in his testimony. I also conclude that
union officials were reacting to Respondent's noncompliance
consistent with the law prior to its change in the decision of
John Deklewa & Sons, 282 NLRB 1375 (1987). This casewill be further discussed below. For now, it suffices to say
that under prior law, a prehire agreement could be unilater-
ally repudiated at will. R. J. Smith Construction Co., 191NLRB 693 (1971), enf. denied sub nom. Operating Engi-neers Local 150 v. NLRB, 480 F.2d 1186 (D.C. Cir. 1973).In sum, I find that the Union and Respondent are partiesto a valid, enforceable 8(f) contract entered into as of June
3.b. What is the effect, if any, of the Board's decision inJohn Deklewa & Sons on the present case?All parties appear to agree that the remaining issues in thiscase will be determined by proper application of the Board's
decision in John Deklewa & Sons, 282 NLRB 1375 (1987),affd. Iron Workers Local 3 v. NLRB, 843 F.2d 770 (3d Cir.1988). A later case, City Electric, 288 NLRB 443 (1988), ex-plains Deklewa & Sons in relevant context:In John Deklewa & Sons, 282 NLRB No. 184 (Feb.20, 1987), the Board overruled R. J. Smith ConstructionCo., 191 NLRB 693 (1971), enf. denied sub nom. Op-erating Engineers Local 150 v. NLRB, 480 F.2d 1186(D.C. Cir. 1973), abandoned the conversion doctrine,
and modified unit scope rules in 8(f) cases. As set forth
more fully in Deklewa, supra, slip op. at 8, the Board
decided to apply the following principles in 8(f) cases:(l) a collective-bargaining agreement permitted bySection 8(f) shall be enforceable through the mecha-
nisms of Section 8(a)(5) and Section 8(b)(3); (2)
such agreement will not bar the processing of valid
petitions filed pursuant to Section 9(c) and Section
9(e); (3) in processing such petitions, the appropriate
unit normally will be the single employer's employ-
ees covered by the agreement; and (4) upon the expi-
ration of such agreements, the signatory union willenjoy no presumption of majority status, and eitherparty may repudiate the 8(f) bargaining relationship.Respondent argues (Br. pp. 10±15) that it properly repudi-ated the agreement which I have found was entered into on
June 3. To evaluate this argument, I begin by noting that the
Board in Deklewa reversed its previous view that a prehireagreement could be unilaterally repudiated at will. Now the
law is that prehire agreements must be honored for the dura-
tion of their terms.Yet Respondent contends that it should be judged underthe old law expressly overruled by the Board in Deklewa.Noting that Deklewa shall be applied to all pending cases inwhatever state, (Br. p. 12), Respondent argues that because
the original charge was not filed until August 24, 1987, and
because no other charge or lawsuit involving the same parties
and lawsuit was before the Board or any other jurisdiction
prior to August 24, ``it is crystal clear that Deklewa is notapplicable and that the present case must be decided on the
basis of the law as it existed at the time Respondent repudi-
ated its 8(f) agreement with the Union'' (Br. p. 13).I reject Respondent's argument as frivolous. All or mostof the respondents whose cases were pending before the
Board when Deklewa was decided also claimed that they re-lied on the old 8(f) law as it existed before Deklewa was de-cided. The Board, employing the retroactivity analysis of
SEC v. Chenery, 332 U.S. 194 (1947), balanced the claimedill effects of retroactivity against the ``mischief of producing
a result which is contrary to a statutory design or to legal
and equitable principles.'' Id. at 203. The Board then con-
cluded, Deklewa, supra at 1389,the statutory benefits from the announced changesin 8(f) law for employees, employers, and unions
in the construction industry far outweigh any
hardships resulting from immediate imposition of
those changes. Consequently, we will apply the
Board's new 8(f) principles in this case and to all
pending cases in whatever stage.In Iron Workers Local 3 v. NLRB (John Deklewa), supra,843 F.2d 770, the reviewing court upheld the Board's deci-
sion in Deklewa in all respects, including its applicationretroactively. In finding no ``manifest injustice'' precluding
deferral to the Board's decision with respect to retroactivity,
the court noted that a party such as Deklewa or Respondenthere, who claimed to rely on the R. J. Smith rule did so atits own risk, because once conversion occurred, the 8(f)
agreement would be automatically binding. The court went
on to note that under Deklewa, the Board has done nothingmore than hold the parties to the terms and conditions of the
8(f) contract into which they voluntarily entered (p. 781).Although Respondent in the instant case contends that iteffectively repudiated the 8(f) agreement under the old law
prior to any conversion to a 9(a) collective-bargaining agree-
ment, it is unnecessary to consider Respondent's arguments.
Thus the issue is not whether Respondent can show prejudice
by application of Deklewa to the facts and circumstance ofthe instant case. The issue is whether the instant case is a
``pending case'' before the Board, and I find that it is. Ac-
cordingly, I am bound to apply Deklewa and I am not boundto determine how Respondent would have been affected by 481A & L UNDERGROUND7In accordance with the Board's decision in New Horizons for the Retarded283 NLRB 1173 (1987), interest on and after January 1, 1987, shall be com-
puted at the ``short-term Federal rate'' for the underpayment of taxes as set
out in the 1986 amendment to 26 U.S.C. §6621. Interest on amounts accured

prior to January 1, 1987 (the effective date of the 1986 amendment to 26
U.S.C. §6621) shall be computed in accordance with 
Florida Steel Corp.,231 NLRB 651 (1977).application of the pre-Deklewa law, and decline to do so.Under Deklewa, the 1985±1988 agreement between theUnion and Respondent (Jt. Exhs.1 and 2) is binding, enforce-
able, and not subject to unilateral repudiation until expira-
tion. I find further that Respondent violated Section 8(a)(5)
and (1) of the Act by repudiating the 1985±1988 agreement
with the Union during the contract terms. Kephart Plumbing,285 NLRB 612 (1987); City Electric, supra, 288 NLRB 443.As noted above, the make-whole remedy shall be modified
by the statute of limitations as required by Al Bryant, Inc.,supra.CONCLUSIONSOF
LAWl. The Respondent, A & L Underground, is an employerengaged in commerce within the meaning of Section 2(2),
(6), and (7) of the Act.2. The Charging Party, Plumbers Local Union No. 8 of theUnited Association of Journeymen and Apprentices of the
Plumbing and Pipefitting Industry of the USA and Canada,
AFL±CIO is a labor organization within the meaning of Sec-
tion 2(5) of the Act.3. All full-time and regular part-time journeymen and ap-prentice plumbers employed by Respondent in the counties
of Platte, Clay, Ray, Carroll, Jackson, Cass, Bates, Vernon,
Lafayette, Johnson, Henry, Saline, Pettis, Benton, St. Clair,
and Morgan in the State of Missouri, and Leavenworth, Wy-
andotte, Johnson and Miami counties in the State of Kansas,
but excluding professional employees, office clerical employ-
ees, guards, and supervisors as defined in the Act, constitute
an appropriate unit of the Respondent's employees for the
purpose of collective bargaining under the Act.4. By repudiating its 1985±1988 collective-bargainingagreement with the Union and withdrawing recognition fromthe Union during the term of the collective-bargaining agree-ment, the Respondent has engaged in unfair labor practices
within the meaning of Section 8(a)(5) and (1) of the Act.5. The unfair labor practices affect commerce within themeaning of Section 2(6) and (7) of the Act.REMEDYHaving found that the Respondent has engaged in certainunfair labor practices, I shall recommend that Respondent be
ordered to cease and desist and take certain affirmative ac-
tion designed to effectuate the policies of the Act. I shall fur-ther recommend that Respondent be ordered to make its em-
ployees whole, as prescribed in Ogle Protection Service, 183NLRB 682 (1970), for any losses they may have suffered as
a result of the Respondent's failure to adhere to the June 1,
1985±May 31, 1988 contract, with interest as computed in
the manner prescribed in New Horizons for the Retarded.7Inaccordance with Deklewa and Al Bryant, Inc., supra, thismake-whole remedy started from February 24, 1987, the be-
ginning of the l0(b) period, and ends with the expiration date
of the June 1, 1985±May 31, 1988 contract. The question of
whether interest must be paid on trust fund contributions
shall be left to the compliance stage of the proceeding.
Merryweather Optical Co., 240 NLRB 1213 (1979).[Recommended Order omitted from publication.]